28 A.3d 338 (2011)
302 Conn. 920
Leslie MILLIUN
v.
NEW MILFORD HOSPITAL et al.
SC 18845
Supreme Court of Connecticut.
Decided September 14, 2011.
Michael G. Rigg, Hartford, in support of the petition.
David S. Golub and Jonathan M. Levine, Stamford, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 81, 20 A.3d 36, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court abused its discretion in its failure to admit certain statements contained within medical records to establish a causal connection between the plaintiffs injuries and the alleged negligence?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.